10

11

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

Kevin L. Hernandez

Nevada Bar No. 12594

LAW OFFICE OF KEVIN L.
HERNANDEZ _
2510 ngwam Parkway, Sulte #206
Henderson NV 89074

T: 702 563-4450

F: '_702 552-0408

kevin kevmhernandezlaw.com
Attorn or Plaz`ntijj‘

JONN GARCIA

ALVERSON TAYLOR
MoRTENSEN & SAND’ERS
Kurt Bonds, Esq.

Nevada Bar No. 006228

7401 W. Charleston Blvd.

Las Ve as Nevada 89117-1401
T: 702 3§4-7000

F: 702 385-7000
kbonds@alversontaylor.com
Attorneys for Defendant,

NA TIONAL RECO VERIES, INC.

JONNAH GARCIA,

Plaintiff,

NAV[ENT SOLUTIONS, LLC, a foreign
limited-liability company; NATIONAL
RECOVERIES, INC., a foreign
corporation; EQUIFAX INFORMA'HON
SERVICES, LLC, a foreign limited-
liability company; EXPERIAN
INFORMATION SOLUTIONS, INC., a
foreign corporation; TRANS UNION
LLC, a foreign limited-liability company;

Defendants.

 

 

{00106159;1} 1

 

 

Case 2:18-cv-02311-RFB-VCF Document 4

n

 

Filed 12/17/18 Page l Of 3

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

Case No. 2:18-cv-0231 l-RFB-VCF

To EXTEND
TIME To RESPOND To
CoMPLAINT (FIRST
REQUEST)

0 f<DE??§

S'I`IPULATION RE; EX'I`ENSION OF TlME TO RESPOND
Case No. 2:18-cv-02311-RFB-VCF'

 

10

11

12

13

14

15

16

17

19

20

21

22

23

24

25

26

27

28

 

 

Case 2:18-cv-02311-RFB-VCF Document 4 Filed 12/17/18 Page 2 of 3

IT IS HEREBY STIPULATED BY AND BETWEEN Plaintiff JONNAH
GARCIA (“Plaintiff’) and Defendant NATIONAL RECOVERIES, H\IC,
(“Defendant”), and through their respective counsel, as follows:

WHEREAS the Complaint which is the subject of this action was served on
Defendant on December 8, 2018;

WHEREAS Plaintiff and Defendant (hereinafter referred to as “Parties”)
have met and conferred and agree good cause exists to extend the deadline for
Defendant to respond to Plaintiff’ s Complaint to January 18, 2019;

WHEREAS Defendant needs additional time to investigate, locate, and
assemble the documents relating to Plaintiff’s claims. In addition, Defendant’s
counsel will need additional time to review the documents and respond to the
allegations in Plaintiff’ s Complaint;

WHEREAS the additional time to respond to the Complaint will also
facilitate possible settlement discussions to resolve this matter without expending
unnecessary fees and costs;

WHEREAS no previous extension has been requested;

WHEREAS the extension of time does not extend the time to respond by
more than 30 days;

WHEREAS no party claims prejudice as a result of the extension of time;
///

///
///
///
///
///
///
///
///

100106159;1} 2
STIPULATION RE; EXTENSION OF TIME T0 RESPOND
Case No. 2218-cv-0231l-RFB-VCI‘1

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

Case 2:18-cv-02311-RFB-VCF Document 4 Filed 12/17/18 Page 3 of 3

WHEREFORE, the Parties stipulate and agree that Defendant shall have an
extension of time up to and including January 18, 2019 within which to respond to

Plaintiff’s Complaint.

IT IS SO STIPULATED.

LAW OFFICE OF KEVIN L.
HERNANDEZ

Dated: December 17, 2018 s/Kevin L. Hernandez
Kevin L. Hernandez
Attorney for Plaz'nti/j€
JONNAH GARCIA

ALVERsoN TAYLOR, MoRTENsEN
& sANDERs

Dated: December 17, 2018 s/Kurt R. Bond§
Kurt R. Bonds
Attorney for Defendant,
NA TIONAL RECO VERIES, INC.

IT IS SO ORDERED:

  

 

UNITED STATES MAGISTRATE IUDGE

DATED: ig"ig`@ i ig

CAI\/l FERENBACH
U.S. MAG\STRATE JUDGE

 

{00106159;1) 3
S'I'IPULATION RE; EXTENSION OF TIME TO RESPOND
Case No. 2:18-cv-02311-RFB-VC141

 

 

